I agree with the opinion of the majority of the court that the question involved in this litigation has heretofore been decided adversely to the contention of the appellants on this appeal and that if we follow the stare decisis doctrine we must decide this case on the authority of our previous rulings in the cases of Todd v. Johnson, 99 Ky. 548, 36 S.W. 987, 33 L.R.A. 399, and Shelley v. McCullough, 97 Ky. 164, 30 S.W. 193. However, I believe this court got off on the wrong foot in those decisions and should, even at this late day, retrace its steps and get on the right track as it did in Nugent v. Nugent's Ex'r, 281 Ky. 263, 135 S.W.2d 877, and many other cases that might be cited.
It has frequently happened in this court, in the Supreme Court of the United States and in other courts of last resort, that the views of a minority of the court, as expressed in dissenting opinions, have ultimately triumphed and finally become the views of the majority and hence the law of the land. I agree with the minority view in the Todd case supra, expressed by the dissenting opinion of Judge DuRelle, especially in its contention that presidential electors are not "State Officers" within the meaning of Section 152 of the Constitution.
It is my view that when Section 152 of the Constitution said "If the unexpired term will not end at the end of the next succeeding annual election at which either city, town, county, district or State officers are to be *Page 67 
elected, * * * the office shall be filled by appointment until said election" it meant the succeeding annual election at which all such officers would normally, and, under other sections of the Constitution, be elected, to wit, the odd years, and specifically in 1897 in the Todd case and in 1949 in the instant case. I do not believe that the authors of the present Constitution intended to say that if some member of a school board or a presidential elector by chance was to be elected on the even year November election following the vacancy, that a mayor, a county judge or any other such officer appointed to fill the vacancy, can serve only until such election but rather that they intended to say that he should serve until the odd year in which such officers could be elected.
Since the unexpired term of Mayor Taylor will end at the next succeeding annual election at which city, county and district officers are to be elected, to wit in 1949, the officer appointed to succeed him should serve for the remainder of theterm as provided in that part of Sec. 152 of the Constitution which says: "If the unexpired term will end at the next succeeding annual election at which either city, town, county, district or State officers are to be elected, the office shall be filled by appointment for the remainder of the term." (My emphasis)
I think the whole spirit of the Constitution, as evidenced by the debates in the Constitutional Convention, is that local elections shall, insofar as possible, be held at the time when no national election is to be held, thus avoiding the influencing of purely local questions by national issues with which they have no relation.
Without further elaboration but for the reasons herein expressed, among others that could be mentioned, I respectfully dissent from majority opinion in this case.